    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        NORTHERN DIVISION

ALTON R. GRIGGS, JR.,       )
                            )
      Plaintiff,            )
                            )
YUSEF BRINSON,              )
                            )
      Plaintiff-Intervenor, )
                            )
v.                          ) CASE NO. 2:16-CV-406-ALB-SMD
                            )
KENWORTH OF MONTGOMERY, )
INC.,                       )
                            )
      Defendant.            )

                 MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Defendant Kenworth of Montgomery,

Inc.’s (“Kenworth”) Motion to Compel Arbitration (Doc. 26) and Motion to Compel

Intervenor Yusef Brinson’s Claims to Arbitration (Doc. 52), which have been

reopened pursuant to remand from the United States Court of Appeals for the

Eleventh Circuit (Doc. 132), and Kenworth’s Renewed Motion to Compel Plaintiff’s

Claims and Intervenor’s Claims to Arbitration. (Doc. 133). Upon consideration of

Kenworth’s motions, Plaintiffs’ responses, and the evidentiary material in support

of and in opposition to the motions, Kenworth’s motions are GRANTED.
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 2 of 21




                                 BACKGROUND

      This case arises out of a 2015 tractor-trailer accident in Jackson County,

Alabama. Plaintiff Alton R. Griggs Jr., a commercial truckdriver, was driving the

tractor-trailer (the “truck”) when the truck allegedly lost power and the engine shut

down, causing Griggs to lose control of the truck and the truck to overturn and crash.

One passenger was in the truck at the time of the accident, Plaintiff-Intervenor Yusef

Brinson, and both Griggs and Brinson were injured as a result of the accident.

      About one month before the accident, A.K.G. Freight Carriers, LLC

(“A.K.G.”) purchased the truck under warranty from Arrow Truck Sales, Inc.,

(“Arrow”) in Conyers, Georgia. Griggs and his wife, Kimberly Newson, are the only

members of A.K.G. On March 3, 2015, Griggs was driving the truck in Selma,

Alabama, when the truck allegedly experienced a sudden mechanical/electrical

failure, causing it to lose power. Griggs claims that Arrow instructed him to have the

truck towed to Kenworth’s repair facility in Montgomery, Alabama, and that Arrow

managed and participated in “all testing, test interpretation[,] and repair decision

making” related to the truck after it arrived at Kenworth’s facility. (Doc. 136 at 3).

      Multiple repairs related to the truck’s Electronic Control Module (“ECM”)

were completed by Kenworth over the course of the next several days. On March 4,

2015, Kenworth attempted to fix the power loss issue by tightening a loose

connection to the ECM, which proved unsuccessful after the engine shut down


                                          2
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 3 of 21




during a test drive. On March 5, 2015, Kenworth replaced the battery cable, which

also proved unsuccessful after the engine again shut down during a test drive.

Finally, that same day, Kenworth removed and replaced the ECM—a repair Griggs

alleges was authorized and directed by Arrow. On March 6, 2015, after the truck

was returned to Griggs, Griggs was driving the truck when it again lost power,

allegedly causing the accident that now forms the basis of this lawsuit.

      Kenworth issued three separate repair orders and invoices for the repairs it

performed on the truck, all of which contained the same arbitration provision:

      4. Arbitration.

      Any controversy or claim arising out of or relating to this Invoice or
      otherwise relating in any fashion to the purchase or sale of equipment,
      parts or service thereon shall be submitted to arbitration in the county
      in which the dealership is located in accordance with the rules of the
      American Arbitration Association. Judgment upon any award rendered
      in such proceedings may be entered in any court having jurisdiction
      thereof, and the parties hereto submit to the jurisdiction of all state and
      federal courts having venue in the county in which the dealership is
      located.

(Docs. 133-1 at 6, 26-4 at 2, 26-5 at 2, and 26-6 at 4).

      Griggs signed his individual name on the repair orders for the first two repairs

and on the invoice for the third repair, though each repair order and invoice has a

“Sold To” and “Ship To” section identifying A.K.G. as the customer. For the first

repair, Arrow paid $189.75, and Griggs paid $214.29 with his personal Visa card.

For the second repair, Griggs paid the entire repair cost—$429.64—with his


                                           3
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 4 of 21




personal Visa card. For the last repair, Kenworth sent Arrow a quote for approval,

and Arrow paid $1,936.61. Brinson neither signed nor paid any of the repair orders

or invoices.

                           PROCEDURAL HISTORY

      On June 1, 2016, Griggs filed this action against Arrow and Kenworth,

asserting (1) negligence, breach of express and implied warranties, and negligent

misrepresentation/fraud claims against Arrow and (2) negligence and negligent

misrepresentation/fraud claims against Kenworth. Generally, Griggs claims that the

truck had “an electrical system defect that the Defendants, at various times and

despite numerous opportunities, failed to repair.” (Doc. 136 at 5). With respect to

Kenworth, Griggs specifically asserts the following allegations in his Complaint:

      20. After the replacement of the ECM, the subject tractor was returned
      to GRIGGS with the assurance that the repairs that had been performed
      would end the tractor's power loss and engine shut down problems. . . .

      64. Defendant KENWORTH acted negligently and/or wantonly in
      failing to effectuate and confirm all necessary repairs had been
      performed, prior to relinquishing possession of the tractor to
      GRIGGS. . . .

      65. Defendant KENWORTH acted negligently and/or wantonly in
      representing to GRIGGS that the subject tractor's performance
      problems had been corrected, prior to relinquishing possession to
      GRIGGS. . . .

      74. Defendant KENWORTH falsely represented to Plaintiff that it had
      inspected and tested the subject tractor sufficiently to identify the cause
      of any major defects and corrected them. Defendant Kenworth also
      falsely represented that the subject tractor was fully repaired and safe
                                          4
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 5 of 21




       to be driven. The representations made by the Defendant
       KENWORTH were, in fact, false. The true facts were that the
       inspection and testing performed were not adequate to ascertain the
       cause of what was an intermittent problem with the
       electrical/mechanical systems, that the tractor had not been fully
       repaired and was not safe and that it would be dangerous for the
       Plaintiff and others to drive the subject tractor until the cause of the
       power loss and engine cut off and the effectiveness of the repairs were
       conclusively tested and confirmed.

(Doc. 1, ¶¶ 20, 64-65, 74).

       On August 25, 2016, Brinson filed a motion to intervene (Docs. 38 and 44),

which was granted. (Doc. 46). Like Griggs, Brinson asserts negligence claims

against both Arrow and Kenworth.1 (Doc. 50). With respect to Kenworth, Brinson

claims that Kenworth acted negligently and/or wantonly “in failing to adequately

evaluate, investigate and confirm the cause of the subject tractor’s performance

problems,” “in failing to confirm all necessary repairs had been performed,” and “in

failing to perform proper testing to ascertain the true cause of the performance failure

and confirm that they had been remedied.” (Doc. 50, ¶¶ 23-24, 27).

       Kenworth moved to compel arbitration of Griggs’s and Brinson’s claims

under the Federal Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”), based on the

arbitration provision contained in the repair orders and/or invoices. (Docs. 26 and

52). On September 22, 2017, the district court denied Kenworth’s motions to compel



1
 Griggs’s and Brinson’s claims against Arrow were transferred to the Northern District of Georgia
(Doc. 128), leaving only their claims against Kenworth before this Court.
                                               5
      Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 6 of 21




arbitration “without prejudice and with leave to reinstate” following resolution of a

separate pending motion filed by Arrow. (Doc. 97). Kenworth timely filed an

interlocutory appeal in the Eleventh Circuit, arguing that the district court erred in

denying its motions to compel arbitration. (Doc. 105). On appeal, the Eleventh

Circuit determined that it could not conduct “meaningful appellate review” of

Kenworth’s motions based on the “summary nature of the district court’s order and

the current state of the record,” and thus the court vacated the district court’s decision

and remanded the case “for the court below to enter a reasoned opinion analyzing

the motions to compel arbitration.” (Doc. 132). Kenworth subsequently filed a

renewed motion to compel arbitration of Griggs’s and Brinson’s claims (Doc. 133),

and the Court held a telephone hearing on the motions on August 28, 2019. See Dkt.

Entry 139.

                                         DISCUSSION

       The FAA creates a presumption of arbitrability as to valid, enforceable

arbitration agreements so long as the agreement is connected with a transaction

involving interstate commerce.2 Bazemore v. Jefferson Capital Sys., LLC, 827 F.3d

1325, 1329 (11th Cir. 2016); see Preston v. Ferrer, 552 U.S. 346, 349 (2008)

(recognizing that the FAA “establishes a national policy favoring arbitration when


2
 Based on their briefing, Plaintiffs do not dispute that the repair orders and/or invoices satisfy the
FAA’s requirement that the contract containing the arbitration agreement involve interstate
commerce.
                                                  6
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 7 of 21




the parties contract for that mode of dispute resolution”). But “the presumption does

not apply to disputes concerning whether an agreement to arbitrate has been made.”

Bazemore, 827 F.3d at 1329. In other words, the presumption applies to the scope of

an arbitration agreement, not to whether the agreement exists. See id.

      To decide a motion to compel arbitration under the FAA, the Eleventh Circuit

has adopted a two-step inquiry. Klay v. All Defendants, 389 F.3d 1191, 1201 (11th

Cir. 2004). First, courts must determine whether the parties agreed to arbitrate.

Whether an individual is a party to the arbitration agreement is “embedded within”

this inquiry. Coscarelli v. ESquared Hospitality LLC, 364 F. Supp. 3d 207, 215

(S.D.N.Y. 2019). Second, courts must determine whether “legal constraints external

to the parties’ agreement foreclosed arbitration.” Klay, 389 F.3d at 1201. The dispute

in this case centers solely on the first step of the inquiry.

      Because arbitration is a matter of contract, courts apply state law principles

governing the formation of contracts to determine whether an enforceable arbitration

agreement exists between the parties. Bazemore, 827 F.3d at 1329-30; Caley v.

Gulfstream Aerospace Corp., 428 F.3d 1359, 1368 (11th Cir. 2005). To establish the

formation of a contract under Alabama law, the party seeking to enforce the contract

must show by a preponderance of the evidence (1) an offer, (2) an acceptance, (3)

consideration, and (4) mutual assent to the essential terms of the contract. Burch v.




                                            7
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 8 of 21




P.J. Cheese, Inc., 861 F.3d 1338, 1346 (11th Cir. 2017) (quoting Shaffer v. Regions

Fin. Corp., 29 So. 3d 872, 880 (Ala. 2009)).

      The Eleventh Circuit applies a “summary judgment-like standard” to decide a

motion to compel arbitration. Bazemore, 827 F.3d at 1333. That is, a district court

may decide as a matter of law whether the parties entered into an arbitration

agreement if “there is no genuine dispute as to any material fact” concerning the

formation of the agreement. Id. If a genuine dispute exists as to whether the parties

entered into an arbitration agreement, the court must proceed summarily to trial on

that issue. Id.; Burch, 861 F.3d at 1346 (citing 9 U.S.C. § 4).

   A. Griggs’s Claims

      Kenworth argues that Griggs’s claims are subject to arbitration because

Griggs is either a signatory to a valid, enforceable arbitration agreement between

Griggs and Kenworth, or alternatively, he is a non-signatory who is treated as a third-

party beneficiary to the arbitration agreement and is thus equitably estopped from

avoiding arbitration. Griggs argues that he is neither a signatory in his individual

capacity nor a third-party beneficiary to the arbitration agreement, and thus his

claims cannot be compelled to arbitration.

      1. Whether Griggs is a Party to the Contract

      During the August 28, 2019 motions hearing, the parties agreed that the Court

must first determine whether the contract containing the arbitration provision—in


                                          8
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 9 of 21




this case, the repair orders and/or invoices—is ambiguous as to whether Griggs is a

party to the contract, i.e., whether Griggs signed the contract in his individual or

representative capacity. Kenworth argued at the hearing that the contract

unambiguously has three parties: Griggs, A.K.G., and Kenworth. But, under this

interpretation, who signed for A.K.G.? It would have to be Griggs. So Kenworth

concedes that Griggs signed in his representative capacity: the only issue is whether

he also signed in his individual capacity. And that is where the contract is, at the

very least, ambiguous.

      To determine in which capacity a party signed a contract, Alabama courts

“look to the consistency between the body of the contract and the signature block.”

David v. Shah, 426 F. App’x 725, 747-48 (11th Cir. 2011) (quoting Marriott Int’l,

Inc. v. deCelle, 722 So. 2d 760, 762 (1998)). “[A] signature block is unquestionably

probative of the capacity in which a person is acting when he or she signs an

agreement, but it is not dispositive.” Berliner Corcoran & Rowe LLP v. Orian, 563

F. Supp. 2d 250, 254 (D.D.C. 2008); 17A C.J.S. Contracts § 464. Further, “[l]oose

usage by an agent of such terms as “I,” “me,” “mine,” “we,” or “ours” in referring

to a business does not, standing alone, constitute a manifestation of assent to be

bound personally but may corroborate other evidence.” Restatement (Third) of

Agency, § 6.01 cmt. d. Though the parties’ rights are generally controlled by the

written contract, when the contract is ambiguous, parol evidence regarding the


                                         9
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 10 of 21




parties’ intent is permitted to clarify the contract. Marriott, 722 So. 2d at 762; Lee v.

YES of Russellville, Inc., 784 So. 2d 1022, 1027 (Ala. 2000) (finding parol evidence

admissible to show that signatory was acting as agent where contract was ambiguous

as to capacity in which he signed contract).

      Here, there is no dispute that the “Sold To” and “Ship To” sections of the

invoices and repair orders identify A.K.G. as the customer. There is similarly no

dispute that Griggs signed his individual name on the repair orders and/or invoices

without any indication that he was signing in a representative capacity on behalf of

A.K.G. For these reasons, the Court finds that the contract is ambiguous as to the

capacity in which Griggs signed the contract and thus considers the parol evidence

submitted by the parties regarding their intent. See Marriott, 722 So. 2d at 762

(finding contract ambiguous because the body of the contract indicated the person

contracted in his individual capacity and the signature block indicated the person

contracted in his representative capacity); Lutz v. Van Heynigen Brokerage Co., 75

So. 284, 287-88 (Ala. 1917) (considering parol evidence where body of contract

indicated person signed in representative capacity but signature block indicated

person signed in individual capacity); see also Whitmore v. Hawkins, 217 F.3d 843

(4th Cir. 2000) (finding ambiguity in contract where introductory paragraph

identified individual as party in individual capacity but individual only signed

contract in representative capacity and had no individual signature line).


                                           10
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 11 of 21




      To support its argument that Griggs signed the contract in his individual

capacity, Kenworth relies on the following evidence: (1) that Griggs signed his

individual name to the contract without any indication that he was signing on behalf

of A.K.G., (2) that the contract includes personal obligations and limitation of

damages provisions, (3) that Griggs paid for some or all of two of the three repairs

performed on the truck with his personal Visa card, and (4) that Griggs was present

at Kenworth during the repairs, took pictures and videos of the truck when it was at

Kenworth for repairs, and met with and communicated directly with Kenworth’s

assistant service manager and mechanic multiple times regarding the repairs. See

Docs. 133-1 at 17-20 and 143 at 4.

      Griggs, on the other hand, offers two affidavits to show that he signed the

contract only in his representative capacity. The first affidavit—his own—states in

relevant part that (1) Griggs told Kenworth that A.K.G. owned the truck and “would

be the purchaser of whatever parts and repairs the truck needed”; (2) Kenworth

provided price quotes and obtained pre-authorization from Newson for the work

performed; and (3) Newson “handled all the aspects of the transactions with

Kenworth.” (Doc. 30-4, ¶¶ 6, 9). The second affidavit—Newson’s, who is the

managing member of A.K.G.—states in relevant part that (1) Newson had multiple

conversations with both Arrow and Kenworth regarding the towing and repair of the

truck, (2) Newson identified herself to Kenworth employees “as the company’s


                                        11
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 12 of 21




manager” and asked that she be informed on the progress of the repairs, (3) Newson

received estimates and was asked by Kenworth to authorize repairs, and (4)

Kenworth and Arrow told Newson that the problem had been identified and that the

repairs performed would resolve the engine issue. (Doc. 30-5, ¶ 5). In addition,

Griggs argues that the repair orders and/or invoices generated by Kenworth

identifying A.K.G. in the “Sold To” and “Ship To” sections further indicate the

intent of the parties that A.K.G., not Griggs, be bound by the contract.

      As an initial matter, that Newson was involved in the transactions on behalf

of A.K.G. or that Kenworth knew that A.K.G. was a customer is not dispositive of

whether Griggs signed the repair orders and/or invoices in his individual capacity.

See generally B&M Homes, Inc. v. Hogan, 376 So. 2d 667, 676 (Ala. 1979) (“It is

clear in Alabama the agent for a disclosed principal can personally bind himself to

the contract if he intends to add his personal guarantee.”). Again, Kenworth

concedes that Griggs signed the contract in his representative capacity. The question

is whether Griggs also signed the contract in his individual capacity.

      Based on the evidence submitted by the parties, the Court finds that there is—

at the very least—a genuine dispute of material fact regarding the capacity in which

Griggs signed the repair orders and/or invoices. For instance, Griggs claims that he

told Kenworth that A.K.G. “would be the purchaser of whatever parts and repairs

the truck needed.” But Kenworth presented evidence that Griggs—not A.K.G.—


                                         12
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 13 of 21




paid some or all of two of the three repair orders and/or invoices with his personal

Visa card. In addition, the parties presented conflicting evidence regarding Griggs’s

involvement in the transactions and communications related to the repair work

performed by Kenworth. Because there is a genuine dispute of fact regarding

whether Griggs is an individual party to the contract, the Court cannot conclude as

a matter of law that an arbitration agreement exists between the parties.

      2. Equitable Estoppel Exception

      Ordinarily, this dispute of fact would end the Court’s inquiry, and the Court

would proceed to trial on the issue of whether Griggs signed the contract in his

individual capacity or only as an agent on behalf of A.K.G. See Burch, 861 F.3d at

1346; Lee, 784 So. 2d at 1028 (recognizing that whether the individual signed a

contract in his individual capacity or as an agent on behalf of sole proprietorship was

a question for the jury). But here, Kenworth argues that even if Griggs signed the

repair orders and/or invoices only in his representative capacity, Griggs’s claims are

still subject to arbitration under an equitable estoppel exception that subjects a non-

signatory’s claims to arbitration. The Court agrees.

      Generally, a non-signatory to an arbitration agreement cannot be forced to

arbitrate his claims. Cook’s Pest Control, Inc. v. Boykin, 807 So. 2d 524, 526 (Ala.

2001). But Alabama recognizes three exceptions to this general rule: (1) when the

non-signatory is a third-party beneficiary to the contract, (2) when the non-


                                          13
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 14 of 21




signatory’s claims depend on the existence of the contract such that he is equitably

estopped from avoiding arbitration, and (3) when a non-signatory seeks to enforce

the arbitration clause against a signatory in a dispute that is intertwined with or

related to the contract. Id. at 526-27; see also Ex parte Tony's Towing, Inc., 825

So.2d 96, 97 (Ala. 2002) (limiting intertwining claims exception to use by the non-

signatory in compelling arbitration of a signatory's claims). Only the second

exception arguably applies in this case.

      Although Griggs does not argue that he is a third-party beneficiary to the

contract at issue, a non-signatory is “treated as a third-party beneficiary—and is

equitably estopped from avoiding arbitration—when he or she asserts legal claims

to enforce rights or obtain benefits that depend on the existence of the contract that

contains the arbitration agreement.” Custom Performance, Inc. v. Dawson, 57 So.

3d 90, 98 (Ala. 2010) (emphases in original). In other words, a plaintiff “cannot

simultaneously claim the benefits of a contract” and, at the same time, seek to avoid

the arbitration agreement within that contract. Custom Performance, 57 So. 3d at 98.

Whether a non-signatory is equitably estopped from avoiding arbitration is fact-

specific. Id. (stating that courts “must first determine whether, under the

circumstances of th[e] case, any of the legal claims asserted by [the plaintiff] are

dependent on the existence of the contract that contains the arbitration agreement”

(emphasis in original)).


                                           14
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 15 of 21




      Here, the root of Griggs’s claims—and the basis for Kenworth’s alleged

liability—is that Kenworth had a contractual duty to repair the truck’s power loss

and engine shut down problems and failed to repair them. Griggs admits as much in

his Response to Kenworth’s Motion to Compel when he acknowledges that this suit

“asserts that the tractor had an electrical system defect that the defendants, at various

times and despite numerous opportunities, failed to repair,” which is “the underlying

basis for negligence and gross negligence claims against the Defendant[].” (Doc.

136 at 5) (emphasis added). Specifically, Griggs alleges in his Complaint (1) that

Kenworth made three failed attempts to repair the truck, describing the work

performed by Kenworth pursuant to the three repair orders and/or invoices (Doc. 1,

¶¶ 16-21); (2) that Kenworth assured him “that the repairs that had been performed

would end the [truck’s] power loss and engine shut down problems” (Doc. 1, ¶ 20);

(3) that Kenworth’s failure to repair the truck was the proximate cause of the truck’s

loss of power and engine shut down, which led to the accident giving rise to his

injuries (Doc. 1, ¶¶ 20-23); and (4) that Kenworth “fail[ed] to adequately evaluate,

investigate and confirm” the cause of the truck’s performance problems, “fail[ed] to

effectuate and confirm all necessary repairs had been performed,” and “falsely

represented” to him that the truck was fully repaired. (Doc. 1, ¶¶ 63-64, 74).

      Even though Griggs couches his claims against Kenworth in negligence and

wantonness, his claims sound, if at all, in contract. These claims are based on


                                           15
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 16 of 21




Kenworth’s alleged failure to perform its contractual duty to repair the truck. But

“Alabama does not recognize a tort-like cause of action for the breach of a duty

created by contract.” Blake v. Bank of Am., N.A., 845 F. Supp. 2d 1206, 1211 (M.D.

Ala. 2012) (quoting Vines v. Crescent Transit Co., 85 So. 2d 436, 440 (1956)).

Rather, “a negligent failure to perform a contract,” as Griggs alleges, “is but a breach

of the contract.” Locke v. Ozark City Bd. of Educ., 910 So. 2d 1247, 1254 (Ala.

2005). Thus, Griggs’s claims are Alabama-law contract claims, not tort claims. They

necessarily depend on the existence of the underlying contracts at issue and require

arbitration.

       But, even assuming Griggs’s claims were truly negligence claims, they would

still be close enough to contract claims to say that, in this particular case, he is relying

on the benefits of the underlying repair orders and/or invoices to establish his claims.

For example, in Olshan Foundation Repair Co. of Mobile, LP v. Schultz, the

defendant performed repair work on the foundation of the plaintiffs’ home pursuant

to two contracts containing the same or a substantially similar arbitration provision.

64 So. 3d 598, 599 (Ala. 2010). The plaintiffs, a husband and wife, filed an action

against the defendant, and the defendant moved to compel arbitration of their claims.

Id. The husband, but not the wife, signed the contracts containing the arbitration

provision, and the wife only asserted negligence and wantonness claims against the

defendant. Id. at 599-601. Specifically, the wife claimed that the defendant


                                            16
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 17 of 21




negligently and wantonly performed work on the foundation of her house, causing

damage to her house. Id. at 607-09. The repair work on which she based her claims

was performed pursuant to the contracts containing the arbitration provision. Id. at

609. The Alabama Supreme Court concluded that the wife’s claims were subject to

arbitration under the equitable estoppel exception because the wife had not alleged

nor did the Court see how the wife could prove the existence of a duty owed by the

defendant without reference to the contracts containing the arbitration provision. Id.

at 610.

      Under these circumstances, as in Olshan, it is difficult to see how Griggs could

prove his claims without the repair orders and/or invoices at issue. Griggs’s claims

are predicated on and arise out of Kenworth’s failure to repair the truck. And

Kenworth had a duty to repair the truck only because of the repair orders and/or

invoices. Accordingly, the Court concludes that Griggs’s claims sufficiently depend

on the existence of the repair orders and/or invoices such that he is equitably

estopped from avoiding arbitration.

      Finally, Griggs’s claims can be compelled to arbitration only if the arbitration

agreement is broad enough to encompass his claims. The Court finds that it is. The

arbitration agreement specifically includes “[a]ny controversy or claim arising out

of or relating to this Invoice or otherwise relating in any fashion to the purchase or

sale of equipment, parts or service thereon.” On its face, this provision is not limited


                                          17
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 18 of 21




to the parties to the contract and encompasses Griggs’s negligence claims, which

arise out of or relate to the repair work performed by Kenworth as identified in the

repair orders and/or invoices. Though Griggs argues that a later provision in the

arbitration agreement related to jurisdictional consent—that “the parties hereto

submit to the jurisdiction of all state and federal courts having venue in the county

in which the dealership is located”—limits the arbitration agreement to the parties

to the contract, this language at most creates doubt as to the scope of the arbitration

agreement. And to the extent there is doubt concerning the scope of the agreement,

that doubt should be resolved in favor of arbitrability. Moses H. Cone Memorial

Hosp., 460 U.S. 1, 24-25 (1983) (“The Arbitration Act establishes that, as a matter

of federal law, any doubts concerning the scope of arbitrable issues should be

resolved in favor of arbitration . . . .”); Bazemore, 827 F.3d at 1329 (same); Allied-

Bruce Terminix Companies, Inc. v. Dobson, 684 So. 2d 102, 107 (Ala. 1995) (same).

   B. Brinson’s Claims

      Unlike Griggs, it is undisputed that Brinson did not sign any of the repair

orders and/or invoices containing the arbitration agreement, either in an individual

or representative capacity. But Kenworth argues that Brinson’s claims are

nonetheless subject to arbitration under the same equitable estoppel exception

applicable to Griggs’s claims because Brinson, too, asserts claims to enforce rights




                                          18
     Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 19 of 21




or obtain benefits that depend on the existence of the contract containing the

arbitration agreement.

       For his part, Brinson did not respond to Kenworth’s renewed motion to

compel arbitration or the Court’s order requiring him to show cause as to why his

claims should not be submitted to arbitration.3 See Doc. 138. Brinson also failed to

appear at the telephone conference the Court held on Kenworth’s renewed motion

to compel arbitration. See Doc. 141. Accordingly, he has waived any opposition to

arbitration. See United States v. Lawler, 400 F. App'x 476 (11th Cir. 2010)

(recognizing that failure to respond to show cause order waives arguments in

opposition); Abraham v. Greater Birmingham Humane Soc., Inc., No. 2:11-cv-4358,

2013 WL 1346534, at *4 (N.D. Ala. Mar. 28, 2013) (“Generally, the failure to

respond to arguments constitutes abandonment or waiver of the issue.”).

       Nonetheless, the same rule that compels arbitration as to Griggs also requires

Brinson’s claim to be arbitrated. Brinson, like Griggs, claims that Kenworth

negligently failed to repair the truck, which led to the accident causing his injuries.

Specifically, Brinson claims the following: (1) that Kenworth and Arrow “diagnosed

the cause of the malfunction and determined what repairs and replacement of parts



3
  Brinson responded to Kenworth’s original motion to compel arbitration, but that was several
years ago before the Court’s denial of that motion, Kenworth’s appeal, and the Eleventh Circuit’s
ruling. Griggs’s counsel filed a brief in opposition to Kenworth’s renewed motion that addressed
the arbitrability of Brinson’s claims, Doc. 136, but Griggs’s counsel later clarified that they do not
represent Brinson and did not have authority to speak for him.
                                                 19
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 20 of 21




were to be made” and “controlled the time, place, manner, and nature of the tractor’s

inspection, diagnosis, and repair”; (2) that the “tractor’s loss of power and engine

shut down was a proximate result of Defendants’ negligence surrounding the

tractor’s inspection, diagnosis, and repair”; (3) that Kenworth “acted negligently

and/or wantonly in failing to adequately evaluate, investigate and confirm the cause

of the subject tractor’s performance problems” prior to returning the truck to Griggs;

and (4) that Kenworth “acted negligently in failing to confirm all necessary repairs

had been performed” prior to returning the truck to Griggs.” (Doc. 50, ¶¶ 11, 12, 23,

and 24).

      As explained above, a claim for negligent failure to perform a contractual

duty, which is essentially Brinson’s claim, is nothing more than a contract claim.

And even if Brinson’s claims were in fact negligence claims, as with Griggs’s

claims, the Court is unable to see how Brinson can prove the required existence of a

duty owed by Kenworth to Brinson without the repair orders and/or invoices under

which Kenworth contracted to repair the truck. It is inapposite that Brinson is not a

family member, spouse, or agent of A.K.G. or Griggs. What matters is that Brinson’s

claims “depend upon the existence of the contracts containing the arbitration

provision.” And because the arbitration agreement is broad enough to encompass

Brinson’s claims for the same reasons discussed above, Brinson’s claims, like

Griggs’s, are subject to arbitration.


                                         20
    Case 2:16-cv-00406-ALB-JTA Document 146 Filed 12/26/19 Page 21 of 21




                             CONCLUSION

     Based on the foregoing reasons, Kenworth’s Motion to Compel Arbitration

(Doc. 26), Motion to Compel Intervenor Yusef Brinson’s Claims to Arbitration

(Doc. 52), and Renewed Motion to Compel Plaintiff’s Claims and Intervenor’s

Claims to Arbitration (Doc. 133) are GRANTED.


     DONE and ORDERED this 26th day of December 2019.


                                        /s/ Andrew L. Brasher
                                   ANDREW L. BRASHER
                                   UNITED STATES DISTRICT JUDGE




                                     21
